 

Case 20-10343-LSS Doc 2537 Filed 04/06/21 Page1of5

March 24, 2021
M2 APR-6 AM 9:59

Judge Laurie Selber Silverstein
District of Delaware

824 North Market Street

6" Floor, Courtroom #2

Wilmington, DE, 19801
Dear Judge Silverstein,

| am writing to you regarding the bankruptcy case involving the Boy Scouts of America. It is my
understanding that you have received letters like this one from other Scouts and Scouters who once
were or are now involved in the BSA, but | would like to add my voice to the discussion. It is my
hope that this letter might help to show the organization in a better light — in the same light that the
organization has always been for those of us who grew up with it.

To introduce myself, I’ve been involved with the Scouts ever since | was a little boy. | remember my
first campout with my father, back when | was only just tall enough to see over the picnic table, and
how we went down to the camp shop and bought a blue Cub Scout pocketknife so | could learn to
whittle. | remember my Scout Leaders taking time out of their day to teach me how to fuse a rope,
or how to tie a bowline, or to discuss the importance of good citizenship in my community. |
remember rising through the ranks to stand before my Scout Troop one Monday evening and call my
first weekly meeting to order, for I’d been elected Senior Patrol Leader. And | remember taking the
pledge of the Order of the Arrow to “endeavor, so far as in my power lies, to be unselfish in service
and devotion to the welfare of others.”

My Scouting career was a wonderful one. With the help of those around me, both my fellow Scouts
and my Scout Leaders, | was afforded the opportunity to hold half a dozen positions of leadership in
my Troop as | grew up, from leading my small Patrol of half a dozen friends to managing a solemn
annual event for more than a hundred people before my eighteenth birthday. | achieved the rank of
Eagle Scout in 2008, along with some 52,024 others, but | remained in the program for nearly two
more years to pass on what | had learned to the younger Scouts, just as older Scouts had done for
me.

| was involved in the Cub Scouts and the Boy Scouts for eleven years as a Youth member, during
some of my most formative years. My time in the Boy Scouts instilled in me the desire to “help
other people at all times,” and taught me how to accomplish goals | set for myself. | learned a lot
about how to be a good man, about how to be a good father, and about how to be a good citizen
from Scouting.

| also learned about what sort of man | did not want to be. | had a Scoutmaster who implemented a
policy where young Scouts who forgot an item on a campout would be required to regale the
gathered Troop with a song of their choosing to reclaim the item. A misplaced Scout Handbook
would be returned for the price of a rendition of Mary Had a Little Lamb or Twinkle Twinkle Little
Star. The intention here, | think, was for the experience to serve as a mildly unpleasant memory
which would then help the Scout keep better track of his things on the next outing. And while this
might have seemed a reasonable policy for a grown Scoutmaster, a captain of industry in his field
who had long since abandoned any fear of public speaking, some of the younger, shyer Scouts had a
rather different perspective.

 
  
  
 
  
    
   
  
 
 
   
 
   
  
 
 
 
 
   
  
  
 
  
 
 
 
 
    
  

Case 20-10343-LSS Doc 2537 Filed 04/06/21 Page2of5

| like to say that serving as my troop’s Senior Patrol Leader cured me of any difficulties giving a
presentation to a group of my colleagues. A cafeteria full of thirteen-year-old schoolboys can be as
ruthless an audience as any | can imagine. For some of the younger Scouts, the very idea of singing a
song in front of all their friends, who were often encouraged to heckle the singer, was a remarkably
negative experience. More than once, a younger Scout was visibly upset when called upon to
perform the ritual, and it quickly became an unpleasant experience for everyone involved - until the
Eagle Scouts arrived.

Like many Troops, we had a handful of boys who had already earned their Eagle Scout, and these
guys were just the absolute definition of coo! to the eleven-year-olds in the room. Without
exception, whenever anyone needed some emotional support to reclaim their lost water bottle,

~ these four or five young men would stand up and join them in an often-soulful rendition of Yellow |
Submarine. The teeth were quickly taken out of the punishment, but only after the Eagle Scouts in
the group decided to do something about it on their own. |

It should be noted that, when he mislaid an item, this Scoutmaster rather sheepishly reclaimed his
lost pair of sunglasses and refused to take part in the punishment himself. The ritual was quietly
dropped sometime thereafter, and official Boy Scout policy now expressly prohibits this practice.

This Scoutmaster would continue to set a poor example for the Scouts, however. One year at |
summer camp, a group of adults got together to purchase some steak and lobster for themselves to
consume at camp, rather than accompanying the Scouts to the traditional mess hall. While the
Scouts were expected to provide the manual labor of moving the large stainless-steel grill used for
the Scoutmaster’s meals, we were not allowed to eat the special meals with the adults. “Oh, no,”
they'd say. “We planned for this. We were prepared.” Never mind that we, as Scouts, could neither |
afford nor prepare the several hundred dollars of high-grade protein they'd brought with them... but |
that didn’t stop them from openly mocking us when we traipsed off to the dining hall.

Some of the Scout Leaders, the best ones, refused to participate, choosing instead to accompany us
to the mess hall. They ate what we ate. They knew what the Scoutmaster and his cohort had done
was wrong, and they stood up against that sort of childish behavior. We, as Scouts, certainly knew
who the better leaders were.

|

These weren’t the only troubling incidents with this Scoutmaster, either. When a group of older
Scouts developed, advertised, and carried out a fundraiser to raise money for a campout, the
Scoutmaster decided to retroactively implement a policy where the Troop would claim some fifteen
percent of the earnings for its own coffers. This resulted in the confiscation of several hundred
dollars which the Scouts had earned by virtue of hard manual labor in the heat of summer, and
which the Scouts themselves had no way to protect against. When pressed, the Troop refused to
return the money. Some of the parents of the affected Scouts as well as some of the other Scout
Leaders in the troop ended up escalating the dispute to the Council level, who after nearly a year
would resolve the issue in favor of the Scouts. The Scoutmaster was then asked to step down.

     
     
   
   

| don’t mention these incidents to disparage Scouting as an organization — indeed, the local Council
sided with the Scouts in this case and did the right thing as soon as they were made aware of the
issue. The point I’m trying to make here is that these experiences served to educate me about the
types of people one is likely to encounter in the larger world. There are certain people like this
Scoutmaster who seek positions of power for their own satisfaction. And there are others who will
stand up for what is right, just like those Eagle Scouts did when they sang Yellow Submarine. Or as

 
Case 20-10343-LSS Doc 2537 Filed 04/06/21 Page3of5

those Scout Leaders did when they accompanied us to the mess hall, or when they took the dispute
with the Scoutmaster all the way to the Council.

As an organization, the Boy Scouts of America is chiefly about character development. Whether in
the school lunchroom on a Monday night or in the wild of a campground, Scouts spend their time
learning to help one another in service of the community. 52,025 Eagle Scouts in 2008 mean that
there were 52,025 Eagle Projects accomplished that year. That’s 52,025 book drives completed, or
park benches installed, or animal habitats created, or fire hydrants painted, or city parks cleared of
invasive plants... the list goes on. It speaks volumes about the Boy Scouts as an organization that the
loftiest goal in a Scout’s career is to plan and execute a service project designed to benefit his or her
community.

When considering the community-focused nature of the organization, then, | am confident that the
Boy Scout National Council will endeavor to continue to improve their program in the future,
particularly in the area of Youth Protection Training. Scouting has made many changes throughout
its long decades as a staple of American culture, not the least of which is the recent decision to
include any Scouts or Scouters who wish to participate in the program. As an Eagle Scout, | am
composing a letter to the National Council to indicate my support for continued improvement of the
Youth Protection Training program, as such improvements are vitally important for the continued
mission of the BSA.

Scouting is perhaps the finest training ground for future leaders that America has to offer her youth.
For unlike any other leadership programs I’ve found myself involved with, Scouting has a unique
focus on morality, on seeking out opportunities to help others with no expectation of reward. For
more than a century, Scouting has created a class of men and women who have internalized the
mindset of being helpful to others. Many Scouts go on to save lives by virtue of the first aid training
they receive. Others have gone on to become leaders in their communities and careers. The first
man on the Moon was an Eagle Scout, as was a former President of the United States. The BSA is an
organization focused first and foremost on training our youth to be citizen servants — to help boys
learn how to identify opportunities to serve others. This is an intensely valuable experience for boys
at an important stage of their lives; it certainly was for me. Many of us who grew up in the Boy
Scouts internalized the idea that each of us has duty to help others wherever possible.

And yes. The BSA, like any other hierarchical organization, attracts those who would seek to wield
power over others. My Scoutmaster was an example of that. Bullies like him will seek out positions
where they are treated with the respect they do not deserve, whether that’s on the board of
directors of a corporate organization or in front of a group of Scouts on a Monday evening. These
people do exist, and | will confess | am uncertain as to the best way to prevent them from
participating in a charitable organization.

But so too do their opposites. Some of the men and women of my troop stood up for the Scouts
when the time came to do so, and they took a stand for an issue they believed in, no matter the
personal cost. Those Eagle Scouts stood up in front of a group of their classmates and friends and
accepted an unearned punishment — and in so doing, they rendered the punishment meaningless.
These Scout Leaders, these Eagle Scouts — they stood up for what they knew to be right. Yes,
Scouting has its share of bullies. And yet, Scouting, perhaps by virtue of its own program, has a far
greater share of good men and women who seek only to improve the common good. Those Scout
Leaders and that small group of Eagle Scouts — they are the ones whom | still seek to emulate in my
daily life.

 
 

Case 20-10343-LSS Doc 2537 Filed 04/06/21 Page4of5

Yes, during my Scouting career, | encountered a Scoutmaster who used his position to wield power
over those he was supposed to guide and nurture. And yet, this particular Scoutmaster met
resistance at every level of the program - from the Youth, from the other Scout Leaders, and finally
from the local Council. This, | think, is a great credit to the organization - that at every level, all the
way from the Youth up to the adults who manage the business of the local Council, Scouts and
Scouters were willing to stand up for what they believed in.

Scouting taught me to stand up for what | believe in. That’s why | am writing this letter.

 

 
Case 20-10343-LSS Doc 2537 -Filed 04/06/21 Page5of5

 

 

Judge Laurie Selber Silverstein
istrict of Delaware
$24 Novde Market Street

( Floor, Courtroom #2.
Wilmington DE 1980

iSGGigsos4 cnis Ub pepe dppb yy beta dandy gpa t tng tf faa fra jcadsgjadl Pay sts

 
